Citation Nr: 0818873	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to an initial disability rating for status 
post fracture, right ulna, with intramedullary device ulna 
and radius with plate and screws, currently evaluated at 10 
percent effective June 14, 2004.

2.  Entitlement to a separate rating for residual surgical 
scars, status post fracture, right ulna, with intramedullary 
device ulna and radius with plate and screws.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran's claim for 
service connection for a right ulna disability and assigned a 
noncompensable evaluation effective June 14, 2004.  

In a December 2005 rating decision the rating was increased 
to 10 percent effective June 14, 2004.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

In July 2007 the matter was remanded for additional 
development, including the provision to the veteran of a 
compensation and pension (C&P) examination.  The report of 
that examination, which was duly completed in October 2007, 
is of record.

In November 2007 the rating for the veteran's service-
connected right arm disability was increased from 10 percent 
to 20 percent effective June 14, 2004.


FINDINGS OF FACT

1.  The veteran's right forearm disability is not productive 
of limitation of flexion of 110 degrees or less; limitation 
of extension of 45 degrees or more; ankylosis; bone loss; 
malunion or nonunion of the radius and radius; or loss of 
pronation motion beyond the middle of the arc; and there is 
full range of motion of the dominant right wrist and more 
than 30 degrees of supination.

2.  The veteran's right forearm disability includes tender 
residual surgical scars measuring less than 39 centimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for status post fracture, right ulna, with 
intramedullary device ulna and radius with plate and screws 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5205-5213 (2007).

2.  The criteria for a separate rating of 10 percent for 
residual surgical scar, status post fracture, right ulna, 
with intramedullary device ulna and radius with plate and 
screws are met effective June 14, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks an initial disability rating in excess of 
20 percent for his service-connected right arm disability.  
He says that his arm gives out a lot when he is driving, and 
avers that he is unable to sleep at night due to the pain.  
He also reports that the arm feels numb, and says that he has 
to use his hand to pick up his arm and "move it where I want 
to put it."  

Statements from various persons (including the veteran's 
wife, a former supervisor, and a church deacon) attest to the 
veteran's complaints of giveaway weakness and arm pain.  
Private treatment records dating from May 1996 to April 2004 
also document the veteran's complaints of right arm pain and 
limitation of motion.  A July 2005 letter from a private 
treating physician advised of a treating relationship since 
April 1996.  This physician informs that the veteran is right 
hand dominant and suffers from pain in the right forearm.  
The physician went on to state as follows:

[The veteran] has a history of a right 
ulna fracture with an intramedullary 
devic ulna and radius with plate and 
screws.  This tends to be a reoccurring 
problem especially in extreme cold and 
cloudy weather.  He takes [medications] 
and uses heat, joint warmers, massage, 
and a sling.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). However, it is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, separate ratings may also be assigned for 
limitation of flexion and limitation of extension of the same 
joint.  See VAOGCPREC 9-2004 (Sept. 17, 2004).

For purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In evaluating a service-connected disability, VA must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees;  a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees;  a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion is limited to 100° and extension is 
limited to 45. °38 C.F.R. § 4.71a, Diagnostic Code 5208.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the 
arc, and a 30 percent rating is warranted for loss of 
pronation motion beyond the middle of the arc.  See 38 C.F.R. 
§§ 4.71, Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating.  Id.  

Diagnostic Code 5213 also provides for a 20 percent rating if 
the dominant hand is fixed near the middle of the arc or 
moderate pronation; a 30 percent rating if the dominant hand 
is fixed in full pronation; and a 40 percent rating if the 
dominant hand is fixed in supination or hyperpronation.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In December 2004 the veteran was accorded a C&P examination.  
During his examination he reported that pain is the major 
problem, not weakness.  He also denied any paresthesia but 
did report some fatigue with repetitive use of the right 
upper extremity.  

Physical examination revealed three well healed scars, but no 
atrophy was detected.  Range of motion testing found full 
forward flexion of 160 degrees of the right shoulder; 
abduction of 130 degrees; and internal rotation to "T8;" 
however, the veteran lacked "approximately 10 degrees of 
extension."  Motor strength was 5/5, as was flexion and 
extension triceps strength, and wrist flexion and extension.  
Pronation and supination was 60 degrees in both directions.  
Medial, radial, and ulnar nerve motor sensory was intact 
bilaterally with 2+ radial pulses.  

X-rays taken pursuant to the examination showed a well healed 
mid shaft radius fracture with hardware in place, and a well 
healed ulnar fracture with an intermedullary device prominent 
at the tip of the olecranon.  According to the examiner, 
there was normal range of motion in the right forearm aside 
from some mild limitation of extension secondary to 
mechanical block of an implant.  He also reported that the 
veteran has some moderate pain, but stated that it was 
difficult to determine whether the pain would decrease or 
increase, or whether the veteran's functional status would 
change.  

In October 2007 the veteran was accorded another C&P 
examination.  During the examination he reported that that he 
is able to go about his activities of daily living, but said 
that he has pain when he tries to "move stuff around."  He 
reported his pain as a 5/10 daily, with flare-ups a couple of 
times a week when he is doing more activities.  He stated, 
however, that he does not use a crutch, brace, or any other 
kind of aid, and has had no episodes of dislocation or 
recurrent subluxation.  

Physical examination found "full range of motion of his 
elbow from 0 degrees to 130 degrees of flexion, [with] no 
instability, no tenderness to palpation."  Pronation was 0 
degrees to 60 degrees, and supination was 0 to 50.  The 
examiner also found full range of motion of the dominant 
wrist of 0 degrees to 70 degrees extension; 0 degrees to 80 
degrees flexion; 0 degrees to 20 degrees wrist radial 
deviation; and 0 to 45 degrees of ulnar deviation.  He also 
noted that the incisions were well healed, and added that 
repetitive range of motion of the wrist and elbow did not 
demonstrate any additional limitations or pain with range of 
motion.  X-rays taken pursuant to the examination revealed 
the fractures to be well healed, and showed no breakage of 
the hardware.  

From the outset the Board notes that evaluation under the 
provisions of Diagnostic Code 5205 is not warranted since 
there is no report of any ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205.  There is no report of any elbow joint 
fracture, nonunion of the radius and ulna, or bone loss, so 
evaluation under Diagnostic Codes 5209-5212 is likewise not 
warranted.  Evaluation under the provisions of Diagnostic 
Code 5214-5215 is also not warranted since the veteran has 
full range of motion of his dominant right wrist.  See 38 
C.F.R. § 4.71, Plate I; 4.71a, Diagnostic Codes 5214-5215.

In addition to the foregoing, a compensable rating for 
limitation of flexion of the dominant right forearm is not 
warranted since both C&P examinations found flexion to be 
well in excess of 110 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  Moreover, neither examiner found extension 
limited to 45 degrees or more, so a compensable evaluation 
under Diagnostic Code 5207 is also not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  However, findings of loss of 
pronation motion of 60 degrees during the December 2004 C&P 
and the November 2007 C&P examinations confirm that the 
dominant hand does not approach full pronation (see 38 C.F.R. 
§ 4.71, Plate I).  The criteria for a rating of 20 percent 
under the loss of pronation motion provisions of Diagnostic 
Code 5213 are thus met.  38 C.F.R. § 4.71, Diagnostic Code 
5213.  A rating of 30 percent or more is not warranted since 
the evidence shows range of motion to 60 degrees and, thus, 
motion of the hand is not lost beyond the middle of the arc.  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  Moreover, the hand 
is not fixed in full pronation, supination, or 
hyperpronation.  Id.  Based on the evidence of record, a 
rating in excess of 20 percent for the musculoskeletal 
residuals of the veteran's right forearm disability is not 
warranted at any time during the appeal.  38 C.F.R. § 4.71, 
Diagnostic Codes 5205-5213.  

The Board has considered whether a compensable disability 
rating is warranted for the surgical scar residuals of the 
veteran's right forearm disability.  The December 2004 and 
October 2007 C&P examinations inform of residual surgical 
scars on the dominant right forearm.  The December 2004 
examiner advises that there are three scars: one over the 
radial aspect of the midshaft forearm that is approximately 
10 centimeters in length; another 10 centimeter length scar 
along the ulnar border; and a 3 centimeter length scar at the 
prominence of the olecranon tip.  According to the October 
2007 examiner the veteran was "especially tender to 
palpation over the previous scar over the hardware."  The 
examiner further remarked that he could "actually palpate 
the metal on his radial incision," and added that this site 
is the location of the veteran's pain "that he always 
feels."  The Board finds this lay and medical evidence of a 
tender scar to be credible.  As such, the Board finds that 
the residual surgical scar, status post fracture of the right 
ulna warrants a separate 10 percent disability rating under 
the provisions of Diagnostic Code 7804, effective June 14, 
2004.  38 C.F.R. § 4.118, Diagnostic Code 7804.  This 
Diagnostic Code provides a maximum disability rating of 10 
percent for a superficial painful scar on examination.  A 
rating in excess of 10 percent is not warranted since the 
residual forearm scars do not exceed 39 square centimeters.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has carefully considered the veteran's complaints 
of pain and giveaway weakness; but finds that a higher rating 
under the provisions of 38 C.F.R. §§ 4.40, § 4.45 and § 4.59 
is not warranted since loss of motion from pain, weakened 
movement, excess fatigability, and incoordination of the 
joint has already been factored into the limitation of motion 
criteria under which the veteran's right forearm disability 
is rated.  38 C.F.R. § 4.71a, Diagnostic Code 5205-5213; see 
also VAOPGCPREC 9-98.  

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) was also considered; 
however, the record contains no objective evidence that the 
veteran's service-connected right forearm disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  Indeed, the veteran reports that 
he has not been hospitalized for any right forearm complaint 
since service.  He also reports that he is retired, and adds 
that he is able to go about his activities of daily living 
without any assistive device.  Accordingly, the Board finds 
that the impairment resulting from the veteran's right 
forearm disability is appropriately compensated by the 
currently assigned schedular rating.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The evidence shows that VA has met the notice and duty to 
assist provisions of VCAA.  A letter from the RO dated in 
June 2004 satisfied the duty to notify provisions with regard 
to the veteran's claim for service connection.  In this case 
the veteran's appeal for a higher rating stems from the 
initial grant of service connection.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As this appeal concerns an initial rating, notice in 
accordance with Vazquez is not warranted.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Regarding the duty to assist, SMRs and private treatment 
record have been obtained and associated with the claims 
file.  In addition, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing, the 
transcript of which is of record.  He was also accorded two 
C&P examinations for evaluation of his right forearm 
disability; the reports of which are of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  



ORDER

A rating in excess of 20 percent for status post fracture, 
right ulna, with intramedullary device ulna and radius with 
plate and screws is denied.

A separate rating of 10 percent for residual surgical scar, 
status post fracture, right ulna, with intramedullary device 
ulna and radius with plate and screws is granted, effective 
June 14, 2004, subject to the law and regulations governing 
the payment of monetary benefits.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


